                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

DONALD JONES,

             Plaintiff,

v.                                                Case No: 2:18-cv-649-FtM-38CM

BANK OF AMERICA and
REVERSE MORTGAGE
SOLUTIONS, INC.,

             Defendants.


                                      ORDER

      This matter comes before the Court upon review of Plaintiff Donald Jones’

Motion, construed as a Motion for Reconsideration, filed on November 13, 2018. Doc.

14. The motion appears to have been filed in response to the Court’s Order entered

on November 6, 2018, denying Mr. Jones’ Motion for Recusal. See id.; Doc. 11. For

the reasons stated below, the motion is denied.

      On November 6, 2018, the Court denied Mr. Jones’ Motion for Recusal

requesting that the undersigned recuse herself from this case. Doc. 11 at 1-2. The

Motion for Recusal raised arguments related to unfavorable rulings in a separate

case. Id. The Court explained, however, that adverse rulings “are rarely grounds

for recusal” and did not show that the undersigned’s impartiality might reasonably

be questioned and denied Mr. Jones’ Motion for Recusal. Id. at 2. In the motion,

Mr. Jones alleges that the denial of his Motion for Recusal was malicious and asserts

that when a litigant requests that a judge recuse herself the judge is “expected to do
so[.]” Doc. 14. Thus, Mr. Jones “object[s]” to the denial of the Motion for Recusal.

Id.   Mr. Jones attaches to the motion an exhibit of an Order entered by the

undersigned in another case in this Court, No. 2:17-cv-427-FtM-29CM, Jones v. Lee

County Department of Human and Veteran Services, in which Mr. Jones is the

plaintiff. See Doc. 14 at 2-3. 1

      “Reconsideration of a court’s previous order is an extraordinary remedy and,

thus, is a power which should be used sparingly.” Carter v. Premier Rest. Mgmt.,

No. 2:06-CV-212-FTM-99DNF, 2006 WL 2620302, at *1 (M.D. Fla. Sept. 13, 2006)

(citing American Ass’n of People with Disabilities v. Hood, 278 F. Supp. 2d 1337, 1339

(M.D. Fla. 2003)). “A motion for reconsideration should raise new issues, not merely

readdress issues litigated previously,” Paine Webber Income Props. Three Ltd. P’ship

v. Mobil Oil Corp., 902 F. Supp. 1514, 1521 (M.D. Fla. 1995), and must “set forth facts

or law of a strongly convincing nature to demonstrate to the court the reason to

reverse its prior decision.” Carter, 2006 WL 2620302, at *1 (citing Taylor Woodrow

Constr. Corp. v. Sarasota/Manatee Auth., 814 F. Supp. 1072, 1072-73 (M.D. Fla.

1993)).

      Here, Mr. Jones’ Motion for Reconsideration does not raise new issues or allege

“strongly convincing” facts or points of law giving the Court reason to reverse its

denial of the Motion for Recusal. See Paine Webber, 902 F. Supp. at 1521; Carter,

2006 WL 2620302 at *1.             First, the exhibit attached to the Motion for



      1  On November 14, 2018, Mr. Jones filed a motion to add this exhibit to his Motion
for Reconsideration, which the Court denied as moot as Mr. Jones had already included the
exhibit when he filed the Motion for Reconsideration. See Docs. 18, 21.



                                          -2-
Reconsideration was also attached to the Motion for Recusal and is not a new alleged

fact.   See Doc. 14 at 2-3; Doc. 9-1 at 3-4. Next, Mr. Jones cites to 28 U.S.C. §

455(b)(1), the statute about recusal of judges for personal bias, and Bundy v. Rudd,

366 So. 2d 440 (Fla. 1978), 2 in support of his Motion for Reconsideration. Doc. 14 at

1. Mr. Jones cited the recusal statute in the Motion for Recusal, however, and Bundy

is a Florida Supreme Court case, 3 which is not binding precedent in federal court.

See id.; 366 So. 2d at 441. Finally, the Motion for Reconsideration raises the same

issues as the Motion for Recusal in that Mr. Jones is requesting that the undersigned

recuse herself based on alleged bias. See Doc. 14 at 1; Doc. 9 at 1-2. Thus, Mr.

Jones has not shown any ground to justify the Court reconsidering its prior Order.

        ACCORDINGLY, it is

        ORDERED:

        Plaintiff’s Motion (Doc. 14), construed as a Motion for Reconsideration, is

DENIED.




        2The motion cites “Supreme Court [] Bundy v. Rudd 366” and this case appears to be
the case Mr. Jones is referencing.
        3   Bundy involved a petition for disqualification of a state court judge in a criminal
case, where the Florida Supreme Court directed the reassignment of a judge based on a
procedural error in the judge’s ruling on a motion for disqualification. See 366 So. 2d at 441-
43.



                                              -3-
        DONE and ORDERED in Fort Myers, Florida on this 20th day of November,

2018.




Copies:
Counsel of record
Pro se parties




                                     -4-
